Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4576 Filed 03/08/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                     Plaintiff,                CRIMINAL NO. 13-20600

 v.                                            HON. PAUL D. BORMAN

 FARID FATA,

                    Defendant.
                                       /

   UNITED STATES’ COMBINED RESPONSE AND BRIEF OPPOSING
  THE DEFENDANT’S MOTION FOR RECONSIDERATION OF MOTION
          FOR REDUCTION OF SENTENCE PURSUANT TO
                    18 U.S.C. § 3582(C)(1)(A)


       Fata, a man who knows no compassion, again seeks to inflict further pain

 upon his victims by requesting compassionate release from prison over three

 decades early. Once again, this Court must deny his request to be free from the

 just punishment he deserves and continue to grant the justice his victims deserve.

                                       Background

       On May 5, 2020, Fata moved for compassionate release under Title 18,

 United States Code, Section 3582(c)(1)(A), seeking release from prison based on

 the Covid-19 pandemic. (ECF No. 265). On July 10, 2020, this Court denied his

 motion. (ECF No. 284). On July 30, 2020, Fata filed a pro se notice of appeal from

                                           1
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4577 Filed 03/08/21 Page 2 of 10




 the order denying his motion. (ECF No. 289). Because Fata failed to file a timely

 notice of appeal, the government filed a Motion to Dismiss his appeal with the

 United States Court of Appeals for the Sixth Circuit. (Case No. 20-1762; Doc. 10).

 On October 8, 2020, the Sixth Circuit ruled that the government properly raised the

 timeliness issue by filing a motion to dismiss. (Case No. 20-1762; Doc. 13-2, pg.

 2). However, because Fata filed a notice of appeal within thirty days, the Sixth

 Circuit remanded the case to this Court to determine “whether Fata can show

 excusable neglect or good cause warranting an extension of the appeal period.”

 (Case No. 20-1762; Doc. 13- 2, pg. 2).

       On October 23, 2020, this Court received from Fata a pleading entitled,

 “Motion that Fata’s Notice of Appeal was Timely.” (ECF No. 293). On January 6,

 2021, this Court held that Fata’s appeal was not timely and that he failed to show

 excusable neglect or good cause warranting an extension of the appeal period.

 (ECF No. 299, PageID.4522). Thereafter, on January 28, 2021, the Sixth Circuit

 dismissed Fata’s appeal. (Case No. 20-1762; Doc. 20-2).

       On February 2, 2021, Fata filed a pro se motion for reconsideration. (ECF

 No. 302, PageID.4555: Motion). Because it is untimely and fails to show a

 palpable defect, it must be denied.




                                          2
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4578 Filed 03/08/21 Page 3 of 10




                                  Argument

       I.     Fata’s Motion for Reconsideration is Untimely.

       Fata is not entitled to reconsideration of this Court’s order denying him

 compassionate release because the motion for reconsideration is untimely. Local Rule

 7.1(h)(1) states that: “a motion for rehearing or reconsideration must be filed within

 14 days after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). This Court

 issued its opinion on July 10, 2020. (ECF No. 284). Fata signed and dated

 his motion for reconsideration on February 2, 2021. (ECF No. 302, PageID.4566).

 His motion for reconsideration, therefore, is untimely. And, district courts do not

 have discretion to enlarge the time for seeking for reconsideration of their

 orders. See Allen v. Hemingway, 24 Fed. Appx. 346, 347 (6th Cir. 2001); Denley v.

 Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir. 1984), superseded by

 statute on other grounds as recognized in Arnold v. Arnold Corp.–Printed Commc’ns

 for Bus., 920 F.2d 1269, 1275 n. 5 (6th Cir. 1990). So, this Court lacks jurisdiction to

 entertain Fata’s motion for reconsideration because it was filed more than fourteen

 days after the Court issued its opinion and order. See Allen, 24 Fed. Appx. at 347.

 Fata elected to attempt to appeal this Court’s decision in lieu of filing a motion for

 reconsideration in July, 2020. Once he did so and the window for reconsideration

 closed, it cannot be reopened. Accordingly, the motion for reconsideration must be

 denied.

                                            3
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4579 Filed 03/08/21 Page 4 of 10




       II.     Fata’s Motion Lacks Substantive Merit.

       If this Court were to consider the substance of Fata’s motion, it must be

 denied on the merits. First, pursuant to Local Rule 7.1(h)(3), “the court will not

 grant motions for rehearing or reconsideration that merely present the same issues

 ruled upon by the court, either expressly or by reasonable implication.” E.D.

 Mich. L.R. 7.1(h)(3); see also Savage v. United States, 102 Fed. Appx. 20, 23 (6th

 Cir. 2004); Ford Motor Co. v. Greatdomains.com, Inc., 177 F.Supp.2d 628, 632

 (E.D. Mich. 2001). When seeking reconsideration, the movant “must not only

 demonstrate a palpable defect by which the court and the parties and other persons

 entitled to be heard on the motion have been misled but also show that correcting

 the defect will result in a different disposition of the case.” E.D. Mich. L.R.

 7.1(h)(3); see also Savage, 102 Fed. Appx. at 23; Williams, 192 F.Supp.2d at

 759; MCI Telecommunications Corp. v. Michigan Bell Telephone Co., 79

 F.Supp.2d 768, 797 (E.D. Mich. 1999). A palpable defect is “a defect that is

 obvious, clear, unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F.

 Supp. 2d 872, 874 (E.D. Mich. 2004)(internal quotations omitted); Witzke v.

 Hiller, 972 F.Supp. 426, 427 (E.D. Mich. 1997).

       Whether this Court strictly construes Fata’s pleading as a motion for

 reconsideration or generously construes it as a new motion for compassionate

 release, it must be denied. Fata is asking this Court to revisit the issues already


                                            4
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4580 Filed 03/08/21 Page 5 of 10




 correctly ruled upon by the Court with exception of one new issue: Fata had

 Covid-19 and has recovered. But, Fata’s contraction of and recovery from Covid-

 19 actually supports his continued incarceration rather than compassionate release.

       Fata was diagnosed with the virus on December 18, 2020, and he has since

 recovered. (Ex. 1: 2020 BOP Medical Records, at p. 13)(filed under seal). At the

 time of his positive test result, Fata reported that he had a cough for two days but

 he did not have any other symptoms or any respiratory distress. (Ex. 1: 2020 BOP

 Medical Records, at p. 13)(filed under seal). After ten days of quarantine, Fata was

 evaluated by medical staff on January 2, 2021. (Ex. 2: 2021 BOP Medical

 Records, at p. 2)(filed under seal). On January 2, the medical staff detailed his

 medical condition establishing his recovery from Covid-19:

       He does not have any of the following CDC symptoms related to COVID 19
       disease that include fever or chills, cough, shortness of breath or difficulty
       breathing, fatigue, muscle or body aches, headache, new loss of taste or
       smell, sore throat, congestion or runny nose, nausea or vomiting or diarrhea.
       The inmate had temperatures and Pulse oxygenations for the last 10 days
       that were within normal limits. The inmate has been asymptomatic for 10
       days or more, fever has been WNL for more than 24 hours and has not taken
       any fever reducing medications, and has had improvement and resolution of
       all symptoms. The case was discussed with the CD. The CD agrees that the
       inmate is stable, therefore he can be released from isolation.

 Ex. 2: 2021 BOP Medical Records, at p. 2 (filed under seal).

       Those who have recovered from the virus, like Fata, have lasting immunity

 for up to eight months after the infection. See https://www.nih.gov/news-

 events/nih-research-matters/lasting-immunity-found-after-recovery-covid-19;
                                           5
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4581 Filed 03/08/21 Page 6 of 10




 https://www.washingtonpost.com/health/post-infection-coronavirus-immunity-

 usually-robust-after-8-months-study-shows/2021/01/07/d7d369a6-511a-11eb-

 b96e-0e54447b23a1_story.html. Due to the ongoing distribution and

 administration of the Covid-19 vaccine in Bureau of Prisons facilities, Fata’s

 immunity should last until he is vaccinated. As of March 8, 2021, the Bureau of

 Prisons has administered, in total, more than 72,000 doses of the Covid-19 vaccine.

 See CDC Covid-19 Vaccine Tracker and BOP COVID-19 Vaccination

 Implementation. The Bureau of Prisons has already administered the first dose of

 the vaccine in more than 44,000 staff members and inmates. See CDC Covid-19

 Vaccine Tracker.

       While the precise timing of each inmate’s vaccination will depend on many

 factors, the Bureau of Prisons is working swiftly to vaccinate inmates who consent

 to receive the vaccine. FCI Williamsburg, where Fata is incarcerated, has already

 administered both doses of the vaccine to 93 inmates. See BOP COVID-19

 Vaccination Implementation. Thus, due to Fata’s expected receipt soon of one of

 the vaccines with a more than 94% effectiveness rate, see

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

 vaccines/Moderna.html; https://www.cdc.gov/coronavirus/2019-

 ncov/vaccines/different-vaccines/Pfizer-BioNTech.html, Fata’s immunity will

 almost certainly last until he is vaccinated. Therefore, there is no extraordinary

                                           6
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4582 Filed 03/08/21 Page 7 of 10




 reason or compelling justification for releasing him. See United States v. Jenkins,

 2021 WL 665854, at *4 (S.D. Ind. Feb. 19, 2021) (“To date, this Court has

 declined to find extraordinary and compelling circumstances warranting a sentence

 reduction when a defendant has recovered from COVID-19—even when that

 defendant has risk factors for severe symptoms. . . . The fact that the BOP is now

 actively vaccinating inmates against COVID-19 . . . only underscores the

 speculative nature of any concern about reinfection.”); United States v. Rocha,

 2021 WL 134150, at *3 (S.D. Cal. Jan. 14, 2021) (“Given the fact that . . [the

 defendant] would be an outlier if he was reinfected with the virus and had a

 stronger reaction the second time around, and that he is likely to get a vaccine

 soon, the Court is not convinced that the threat of COVID-19 constitutes

 ‘extraordinary and compelling’ circumstances justifying [his] release.”); see also

 United States v. Eric Powell, No. 12-20052, 2021 WL 613233 at *3 (E.D. Mich.

 Feb. 17, 2021) (noting that “other cases in the Eastern District of Michigan have

 reviewed the scientific literature and found that an inmate’s extremely low risk of a

 Covid-19 reinfection is not an extraordinary and compelling reason warranting

 release”) (citing United States v. Mungarro, No. 07-20076, 2020 WL 6557972

 (E.D. Mich. Nov. 9, 2020); United States v. Lawrence, No. 17-20259, 2020 WL

 5944463 (E.D Mich. Oct. 7, 2020)). And, whether or not some of Fata’s

 underlying medical conditions are worsening, the management of Fata’s virus by

                                           7
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4583 Filed 03/08/21 Page 8 of 10




 the Bureau of Prisons demonstrates its ability to manage his care competently until

 Fata is vaccinated and through the remainder of his prison term.

       In addition to asserting his fears of reinfection as a basis for release, Fata

 asks this Court “to appropriate his substantial rehabilitation as correlative measure

 to offset the seriousness of Fata’s offense that affected many victims” and release

 him. (ECF No. 392, PageID.4562). For Fata to even suggest that his efforts at

 rehabilitation could offset his evil crimes reminds us all once again how cruel to

 the core he is.

       Ever since he sought to withdraw his guilty plea in 2018, Fata has utterly

 failed to accept responsibility for the emotional and physical damage he

 deliberately inflicted upon his victims. Instead of striving to bring closure and

 bring them some measure of peace, he repeatedly opens their wounds. See ECF

 No. 272: Exhibits 9, 10, and 11 (Victim Statements submitted in response to Fata’s

 Motion for Reduction in Sentence)(filed under seal). No meaningful rehabilitation

 can occur without true acceptance of responsibility. The only rehabilitation worthy

 of this Court’s consideration is the rehabilitation needed by Fata’s victims as Fata’s

 crimes still cause excruciating physical and emotional effects on his victims and

 the family members of his victims.

       Neither Fata’s alleged rehabilitation nor one single 3353(a) factor weighs in

 favor of releasing Fata when Fata’s victims and their families involuntarily

                                            8
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4584 Filed 03/08/21 Page 9 of 10




 continue to suffer through the consequences of Fata’s criminal and inhumane

 behavior. In its Opinion and Order Denying Fata’s Motion for Reduction of

 Sentence, this Court thoroughly considered the § 3553(a) factors and correctly

 concluded that “significantly reducing [Fata’s] sentence would unjustifiably

 mitigate the nature and circumstances of his horrific offenses committed on human

 victims, undermine respect for the law, not result in a just sentence, [and]

 undermine the deterrence factor of his criminal conduct . . .”) (ECF No. 284,

 PageID.4460). Fata’s motion for reconsideration does not raise a single fact or

 legal issue that could or should alter this Court’s conclusion. Fata must serve his

 full term of 45 years in prison to appropriately recognize the seriousness and

 magnitude of a devastating scheme that our justice system must deter from ever

 occurring again to any cancer patient.

        III. If the Court were to grant Fata’s motion, it should stay the release
             order pending any appeal by the United States.

       If the Court were inclined to grant Fata’s motion, despite the government’s

 arguments above, the government requests that the Court stay its order pending any

 appeal by the government to the Sixth Circuit.

                                      Conclusion

       Fata’s motion for reconsideration should be denied.




                                           9
Case 2:13-cr-20600-PDB-DRG ECF No. 305, PageID.4585 Filed 03/08/21 Page 10 of 10




                                              Respectfully submitted,

                                              SAIMA S. MOHSIN
                                              Acting United States Attorney

                                       By: s/Sarah Resnick Cohen
                                           SARAH RESNICK COHEN
                                           Assistant U.S. Attorney
                                           211 W. Fort St., Ste. 2001
                                           Detroit, Michigan 48226
                                           Phone: (313) 226-9637
                                           E-mail: sarah.cohen@usdoj.gov
                                           Mich. Bar No.: P51968



 Date: March 8, 2021

                         CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system.

       I further certify that a copy of the foregoing document, including the sealed

 Exhibits 1 and 2, were mailed by U.S. mail to the following non-ECF participant:


                              Farid Fata, #48860-039
                                FCI Williamsburg
                                   P.O. Box 340
                                Salters, SC 29590


                                               s/Sarah Resnick Cohen
                                               SARAH RESNICK COHEN
 Dated: March 8, 2021                          Assistant U.S. Attorney


                                         10
